Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----9/14/2020, which is a national stage application of PCT/CN2019/078200 filed 3/15/2019, which claims foreign priority to CN201810220003.4 filed 3/16/2018.

As filed, claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings of Figs. 1-10 are objected to because the numbering and/or texts are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The amendment filed 9/14/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of which is incorporated by reference herein in its entirety”.
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:

MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 

(b) Where the receiving Office finds that the requirements of Rule 4.18 and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18 or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 

(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.
4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 3/15/2019.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image1.png
    357
    685
    media_image1.png
    Greyscale

The incorporation by reference statement is being added by way of a Preliminary Amendment filed 9/14/2020, which is after the instant application's International filing date of 3/15/2019.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejection - 35 USC §§ 101 & 112
The following is a quotation of 35 U.S.C. § 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Although a claim should be interpreted in light of the specification disclosure, it is improper to read limitations contained in the specifi-cation into the claims.  In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969); In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975). 
A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See, e.g., Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966) (holding that the following claim was definite, but that it was not a proper process claim under 35 U.S.C. § 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sul-fonic acid.”); Ex parte Dunki, 153 USPQ 678 (B.P.A.I. 1967) (finding the following claim to be an improper definition of a process claim: “The use of a high carbon austen-itic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding fric-tion.”).

Claim 15 provides for the application of a crystal form A of monomethansulfonate of a deuterated compound of instant formula (I), and the Examiner finds that “application” is synonymous as “use”, so claim 15, in alternative, provides for the use of the of a crystal form A of monomethansulfonate of a deuterated compound of instant formula (I).  But since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Accordingly, claim 15 is rendered indefinite and rejected under 35 U.S.C. 112.
Claim 15 is also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
The Examiner suggests that the “application” or the “use" claim 15 be cancelled in light of the properly drafted product, process, and/or method claims presented in the instant application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating tumors, does not reasonably provide enablement for preventing tumors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112:
	The nature of the invention - is drawn to an application of the crystal form A of a monomethanesulfonate of a deuterated compound of instant formula (I) in a pharmaceutical composition so that the abovementioned composition can be used to treat or prevent tumors.
The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
	In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. 
	In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant’s claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claim invention.
	In the instant case, the prior arts recognize that small molecule therapeutic agents have potential to inhibit EGFR, which can be used to treat a number of diseases, such as tumors, etc.  See U.S. Patent No. 10,654,851 and Seshacharyulu et al., Targeting the EGFR signaling pathway in cancer therapy.  Expert Opinion on Therapeutic Targets, 2012, 16, 15-31.
The predictability or unpredictability of the art – the law recognizes the pharmaceutical art as an unpredictable art and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). Accordingly, the more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. Section 2164.02 of the MPEP provides:
"[C]orrelation” as used herein refers to the relationship between in vitro and in
vivo animal model assays and a disclosed or a claimed method of use . . . if the
art is such that a particular model is recognized as correlating to a specific
condition, then it should be accepted as correlating unless the examiner has
evidence that the model does not correlate.

	In light of these remarks, the Examiner finds that one of ordinary skill in the art would agree with the court; that is, the pharmaceutical art is unpredictable. Thus, a substantial correlation is necessary for establishing the potential of new therapeutics.
	The amount of direction or guidance presented – the instant specification briefly provides a statement that the deuterated compound of instant formula (I) on pp. 1 can be used as treatment and prevention of the diseases mediated by EGFR. 
	The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. MPEP § 2164.03 (quoting In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970)). As identified supra, the pharmaceutical art is recognized as unpredictable.
	Thus, in order to support a claim for preventing tumors, a vast amount of evidence is required because such a claim is not supported by the prior art or the instant specification.
	The presence or absence of working examples - there are no working or prophetic examples in the specification that demonstrate that the deuterated compound of instant formula (I) or crystalline forms thereof may prevent the tumors, as instantly embraced. In addition, there is no assay in the instant specification that demonstrated the deuterated compound of instant formula (I) or crystalline form thereof may prevent the abovementioned tumors.  However, the deuterated compound of instant formula (I) was shown previously in U.S. Patent No. 10,654,851 that the deuterated compound of instant formula (I) was tested for their ability to inhibit EGFR in vitro.
	The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that the deuterated compound of instant formula (I) or crystalline form thereof may prevent the abovementioned tumors in a patient.
	The quantity of experimentation necessary – generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. Recent statistics indicate that the attrition rates during drug development remain high. Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916. The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.
	For instance, Schafer et al. discloses: "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, the wrong experimental model, or the wrong endpoint.” It can be gleaned from this article that a plethora of experimentation is needed to identify the lead compound (i.e. one among many in a Markush-type claim), to establish which preclinical tests are predictive of clinical success, and to establish which diseases are the best to target for each lead compound.
	There is generally a vast amount of experimentation to take a drug from bench to the clinic. See e.g., Horig et al. Journal of Translational Medicine 2004, 2(44) (“Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance.") The Examiner finds that one of ordinary skill in the art would agree with the statements in these articles; that is, the amount of experimentation required to enable a pharmaceutical drug is extensive.
	The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of the active workers in the field of pharmaceuticals and/or medicine, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in a field related to medicine and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
Conclusion – Claim 15 is rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation, although the level of skill for an ordinary person in the art is high.  That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to prevent tumors.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 9, 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	The term “basically” in claims 3, 4, 8, 9, 16, 17 and 19 is a relative term which renders the claim indefinite. The term “basically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For instance, in claim 3, it is unclear to the Examiner how much of the X-ray diffraction pattern of the crystal form A of monomethansulfonate of a deuterated compound of instant formula (I) matches up with Fig.1.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.  Same rationale can be applied to claims 4, 8, 9, 16, 17 and 19.
Claim Objections
Claims 2 and 11-15 are objected to because of the following informalities:  
a)	Regarding claim 2, the claim recites the phrase, “the2θdiffraction angle”.  There are missing spaces that needs to be placed between “the” and “2θ”; and between “2θ” and “diffraction”.

b)	Regarding claim 11, the claim recites the phrase, “the crystal Baccording”.  There is missing space between “B” and “according”.

c)	Regarding claim 11, the claim recites the phrase, “comprising the following steps”.
Such expression can be clarified by reciting -- comprising 

d)	Regarding claim 11, the claim recites the phrase, “mixing a compound shown in formula I”.
	Such expression can be clarified by reciting – mixing the deuterated 3-(4,5-substituted aminopyrimidine)phenyl compound of formula I --.

e)	Regarding claim 12, the claim recites the phrase, “and the use amount of the solvent is 5-40 times that of the compound shown in formula I in ml/g unit”.
	Such expression can be clarified by reciting -- and  deuterated 3-(4,5-substituted aminopyrimidine)phenyl compound of formula I in ml/g unit --.

e)	Regarding claim 13, the claim recites the phrase, “wherein the use amount of the solvent in step 1) is 10-20 times that of the compound shown in formula I in ml/g unit”.
	Such expression can be clarified by reciting -- wherein  deuterated 3-(4,5-substituted aminopyrimidine)phenyl compound of formula I in ml/g unit --.

f)	Regarding claim 14, the claim recites the phrase, “the compound shown in formula I”.
	Such expression can be clarified by reciting -- the deuterated 3-(4,5-substituted aminopyrimidine)phenyl compound of formula I --.

g)	Regarding claim 15, the claim recites the phrase, “the crystal form according to any one of claim”.
	Such expression can be clarified by reciting -- the crystal form A according to  --.
Appropriate correction is required.

Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner finds that the x-ray powder diffraction pattern of the crystal form A in claims 3 and 16 are drawn to the same Fig. 1 and thus, the Examiner finds that both the scope of claims 3 and 16 are the same.

Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner finds that thermogravimetric analysis graph and differential scanning calorimetry curve of the crystal form A in claims 4 and 17 are drawn to the same Fig. 3 and Fig 4, respectively, which suggested to the Examiner that the crystal form A in claims 4 and 17 have the same physical characteristics, which means that both claims are drawn to the same crystal form A and thus, the scope of both claims are the same.

Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner finds that the infrared spectra in claims 5 and 18 are drawn to the same peaks, which suggested to the Examiner that the crystal form A in claims 5 and 18 have the same physical characteristic, which means that both claims are drawn to the same crystal form A and thus, the scope of both claims are the same.

Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner finds that thermogravimetric analysis graph and differential scanning calorimetry curve of the crystal form B in claims 9 and 19 are drawn to the same Fig. 7 and Fig. 8, respectively, which suggested to the Examiner that the crystal form B in claims 9 and 19 have the same physical characteristics, which means that both claims are drawn to the same crystal form B and thus, the scope of both claims are the same.

Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner finds that the infrared spectra in claims 10 and 20 are drawn to the same peaks, which suggested to the Examiner that the crystal form B in claims 10 and 20 have the same physical characteristic, which means that both claims are drawn to the same crystal form B and thus, the scope of both claims are the same.
Allowable Subject Matter
Claims 1, 5-7,and 10 are allowed.

The instant claims are drawn to a crystal form A or B of monomethansulfonate of a deuterated compound of instant formula (I) that has particular x-ray powder diffraction patterns; and the abovementioned crystal form A or B having the abovementioned x-ray powder diffraction patterns does not appear to have been disclosed previously in the prior arts.  For at least this reason, the instant claims are substantially differentiated from any prior art reference, such as U.S. Patent No. 10,654,851, hereinafter Zhu.  Furthermore, the prior art provide insufficient guidance or motivation that would have led a person having ordinary skill in the art to arrive at the instantly claimed crystal form A or B.

Conclusion
Claims 3, 4, 8, 9, 15-17 and 19 are rejected.
Claims 1, 5-7,and 10 are allowed.
Claims 2 and 11-20 are objected.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626